Title: To George Washington from Lieutenant Colonel Udny Hay, 5 January 1779
From: Hay, Udny
To: Washington, George


  
    Sir
    Fish Kill [N.Y.] 5th Jany 1779.
  
Necessity I hope will plead my excuse for troubling you with the following narrative, and at same time for requesting your Excellencies order thereanent.
In the Month of Septr—76 I was ordered by General Gates to purchase a quantity of Forage &c. &c. from the inhabitants on the borders of Lake Champlain, for the use of the Garrison at Tyconderoga which he then commanded; In consequence of which I distributed sundry advertisements offering a stipulated price for each article I wanted to purchase, and promised at same time that as soon as they were delivered on board boats to be sent for the purpose of receiving them they should be at the public risque; Amongst others I purchased from Mr William Gilliland who made objections to Delivering his Crop on board the batteaux as he had neither a sufficiency of Cattle or men to do it with that dispatch which would be necessary, saying at same time it would be easy for me to do it with the Soldiers who must necessarily come down with the Batteaux that were to receive it, from my former acquaintance with Mr Gilliland I was induced to promise him every Assistance in my power without making any deduction therefore in the price of what he sold me, at same time told him it was probable that boats would soon be sent to receive his Crops.
  Some little time after this Mr Gilliland was sent up a Prisoner to Crown Point, abut twenty six Miles from where he lived, by General 
    
    
    
    Arnold under the suspicion of his being disaffected to the American States, and soon after that the Generals fleet was defeated which rendered it impossible for me to gett Mr Gillilands Crop, neither was it thought safe to send for it even after the Enemy retired from the Upper part of the Lake, as it was very uncertain but they had Cruisers out.
  In the Winter following Mr Gilliland demanded payment for his Crop, which I positively refused, as no part thereof had been delivered, nay some part thereof was never reaped; but that he might have no occasion to complain of any injustice from me, gave him a certifi cate declaring the nature of the agreement to be nearly as above described (the Copy of which was lost on the retreat from Ty., otherwise should have enclosed it with this.) This he presented to the Commissioners of accompts at Albany who were, and still are of opinion, that he had no right to his demand, in consequence of which refusal from them he has lately arrested me, as has his Brother in law Mr John Wa<tson> whose claim is nearly upon the same principle; I have given bail for five thousand Pounds, and am determind (if I have your Excellencies approbation) to stand trial.
  As in this matter I was meerly an agent for the public, and cannot be interested therein <only> from a desire of doing them justice, there cannot be a doubt of my being admitted as a Wittness to explain the intention of the agreement.
  I have related the whole Transaction to the Attorney General of this State who is of opinion that Mr Gillilands claim cannot be supp<orted>.
I would not have troubled your Excellency on this occasion, but as the Transaction was long before the present Qr Master General’s appointment, am of opinion he would not chuse to give any order thereanent.
As there are several Materials which I ought to provide (if the Fort at West point is determined to be compleated next summer) must request (if not improper) Your Excellency will lett me know your intentions on that head.
I was lately in Albany where I made strict enquiry for a couple of the best bear Skins but could not procure them. I have the Honour to be with the utmost respect and esteem, Your Excellencies, much oblidged most obedt and very humble Servant,

  Udny Hay

